Case 1:19-cv-00005-WES-PAS Document 1-3 Filed 01/03/19 Page 1 of 4 Page|D #: 80

EXHIBIT C

 

Case 1:19-cv-00005-WES-PAS Document 1-3 Filed 01/03/19 Page 2 of 4 Page|D #: 81

 

12/15!'2()’1 7

Dolores Ccpecla
1377 DEX'I`ER ST
PROVIDENCE, Rl 02907-2404

L-otm Numbcr: 181065
.Property A.ddress: 177 Dcxter St.
l’rttvidcttcc, Rl 02907

Dear Dolorcs Ccpeda:

'l"his letter is formal notice by ’l‘~`ay Scrviclng, LLC, the Scrviccr of the above-referenced loatt, on behalf ot'
Wilmington Trust National Associ€ltior\ not in its individual capacity but solely as trustee for MFRA 'l`rutst
2014~2, that you are in default under the terms of thc documents creating and securing your Loan described
ztbc)vc, including the Note and Dccd of Trtlst"l\/lortgagei$ccurity Dcccl (“Sccurity lnstrtlmcnt”`), for failure to
pay amounts due.

Ycu have o right to cure your default To core the dcfattlt. you must pay the full amount of thc default on this
loan by 01/19/2018 (or if said date l:`all's on a Saturday, Suttday. or legal holiday, then tm the 'l'n'st business day
thereafter). Failurc to cure the default on or before this date may result in acceleration of the sums secured by
the Security lnslrumcnt, foreclostu'c by judicial proceeding where applicablc, and sale of the property

As of the date of this notice, the total amount required to cure the default is $7,504.99, which consists of the
following

cht Paymem Duc lf)atc; 08!01/2017
'l`t)t:rtl Momhly Pztymcnts 'Duc: $9,234.94
0810|/2017 at $1.85550
09/0!/2()17 at $l.855.50
lO/Ol/`Z(ll7 at 31`855.50
l l/Ol/?,(ll? mt $1`834.22
lZ/Ol/ZOl'/" at fl;lrSfl-'l.?.?.

Irate Charges; S0.00
Other Charg,csa: Li~rlcr.tl\ected NSF lie/est $ll.OO

Other Fces: $0.00
Corporatc Advance Balancc: 367.50
Uttapplicd Balzmce: §§1,79'7.45)
'l`O'i`AL YOU MUS'I` PAY 'I`O CURE .DEF`AULT: §7,504.99

'You can curc this default by making a payment of 37,504.99 by 01/]9/2()18. Plcasc note any additional
monthly payments, late charges and other charges that may be due under thc Nr)tc, St:curity lnstrumcnt and
applicable law after the date ct this notice must also bc paid to bring your account current Y'ou may contact
our `Loss Mitigation `l`)cparttttcnt at 8()()4957}66 to obtain updated payment information 'l`his letter is in no
way intended as a payoff statement for your rttortgz\gt:` it merely states an amount necessary to cure the current

w__t:ilm_t)t.~`M/tr~tt) 1<¢\».03;201?

Page l ot`~l EBE?].SU?H

Case 1:19-cv-00005-WES-PAS Document 1-3 Filed 01/03/19 Page 3 of 4 Page|D #: 82

default Plcusc include your loan number and property address with your payment and send to:

l"`ay Scrvicing, LL~C
l’() liox 88()09
Chicago. lL 6()680-1()09

lt` you wish to dispute thc delinquency or if you dispute thc calculation of amount of the delinquency and
reinstatement amount, you may contact us by calling 8004957166,

ll~` Y()U ARE UNABLE TO BRING YOUR AC(.".OUNT CURRENT, Fay Scrvioing. `LLC offers consumer
assistance programs designed to help resolve delinquencies and avoid foreclosure 'l`licsc services are provided
without cost to our customers You may be eligible for a loan workout plan or other similar alternative. ll" you
would like to learn more about those programs you may contact thc Loss M`itigation `Dcpartmcnt at
8004957166, Mottday to 'l"hursday 8:()(lum. to 9:()0pn1CST Friday 8:30am to 5;00prn CST Saturdtty lO:()()ztm
to 4:(')Opm CST. Yo‘u may also visit our wcl)sitc www.l"aysct'vicing.coin WE ARE VERY lN'l`ERES`I`HD lN
ASSISTING YC)U,

You have the right to reinstate after acceleration and the right to bring a court action to assert the non~cxistcncc
ot" a default or any other defense to acceleration and salc. .lt` foreclosure proceedings arc undertukcn, We may
pursue a deficiency judgincnt, if permitted by applicable lutv. l"uil'ure to respond to this letter may result in the
loss of your property To thc extent your obligation bus been discharged or is subject to thc automatic stay in 21
bankruptcy casc, this notice is for informational purposes only and does not constitute a demand for payment or
nn attempt to collect a debt us your personal obligation if you arc represented by an attorncy, please provide us
with the attorttcy`s ttame, address and telephone rtuml:ict'.

Fay Servicing, l..LC is attempting to collect a debt, and any information obtained will he used for that
purpose. Uitless you notify us within thirty (30) days after receiving this notice that you dispute the
validity of this debt or any portion thereoi‘, we will assume this debt is valid. if you notify us within thirty
t3(l) days from receiving this notice that you dispute the validity of this debt or any portion thereof, we
will obtain verification of the debt or obtain a copy of a judgment and mail you n copy of such judgment
or verification Upon your written request within thirty (30`) days after the receipt of this lottcr, we will
provide you with the name and address of the original crediting if the original creditor is dillerent from
the current creditor.

You are notified that this default and any other legal action that may occur as a result thereof may he reported
to one or more local and national credit reporting agencies by Fuy Scrvicing, LLC,

Attention Servicemc.mbers and Dcpeudents: Scrviccmmnbcrs on active duty, or a spouse or dependent ol'
such a sc;rviccmernbcr.. may be entitled to certain protections under the Scrviccincmhers Civi.l Rclic'l' Act
("SCRA") regarding the scrvicemembcr’s interest rate and the risk of foreclosure SCRA and certain state
laws provide important protections for you, including prohibiting foreclosure under most circumstances lt" you
arc currently in the military scrvlcc, or have been within the last twelve (12) montl'is, ANl) joined after signing
the Notc and Security lns'trumcnt now in dcfaul`t, pleach notify Fa.y Servicing,, LLC immediately thn
contacting troy Scrvicing` l_,,li,() us to your military scrvicc, you must provide positive proof as to your military
stittus. Scrvicomotrtbcrs and dependents with questions about the SCRA should contact their unit’s judgc
Advocatc, or their installations Logul Assistancc (`)l`iiccr. l~-lomcownor counseling is also available at agencies
such as l\/lilitury OncSourco (`www.militurvoncsoi.irco.mil; l~S()0~342~9647`) and Arincd Forcos illegal
Assistuncc (ht :i/lcdalttssistztuce.lnw,af,mil , and through MUIJ~certificd housing counselors
(litto://Www.liud,gov/ofticc§/'hsufsih/hcc!hcs.ciinl. You can also contact us toll~i`rec at 8004957166 ii` you have
questions ithout your rights under SCRA.

 

   

w__oi-;N__t)uM/xl\to itc-vio;uzol’,'

Pagc 20i'4 23271.50‘?5?

Case 1:19-cv-00005-WES-PAS Document 1-3 Filed 01/03/19 Page 4 of 4 Page|D #: 83

For your benth and assistance, there are govcnm)mzt approved homeownership counseling agencies designed
to help homm)wners avoid losing their homes. "l`o obtain a list of approved counseling agencies, please call
1_800-569~4287 or visit lltln://'wmv,hud.gov/ofllcesz'hs§/Sfh/lwccfl\cs.cfm. 'Y'ou may alao contact the
llomcownersl)lp l’reservatlwn Foundmion’s; l-l`c)pe holline at 1~888~995~HOPl€ (4673).

T'l\is matter is very important Please give it your immediate attention
Sincerely,

l`~`ay Sex'vicing, l,LC

440 S LaSalle St, Suilc 2000

thicago, lL 60605
8004957166

\V~Gl§;N~l)lil\<lAN l`) Rc\z()$;’l()l 7
Page 3 01"`4 23€7].5075?

